AO 245 SOR (Rev. 09/1 FE) Judgment in a Criminal Case
Sheet 1 (NOTE: Identify Changes with Asterisks (*))

_ UNITED STATES DISTRICT COURT

Northern  Districtof Iowa

 

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
MARIO MANDRELL WILLIAMS Case Number: 0862 2:06CR01048-002
USM Number: 09912-029
Date of Original Judgment: May 18, 2007 Jill M. Johnston
(Or Date of Last Amended Judgment) Defendant's Attorney

pleaded guilty to count(s) 3 and 9 of the nine-count 10/05/2006 Indictment

[| pleaded nolo contendere to count(s)
which was accepted by the court.

[_} was found guilty on count(s)
after a plea of not guilty.

 

 

The defendant is adjudicated guilty of these offenses:

 

Title & Section Nature of Offense , Offense Ended Count
21 U.S.C. §§ 841(a)(1), Distribution of 23.18 Grams of Cocaine Within 1,000 Feet o 03/08/2006 3
841(b)(1)(C), 851, a Protected Location After Having Been Convicted of Two
and 860 or More Felony Offenses
21 U.S.C. §§ 841(a)(1), Conspiracy to Distribute 5 Grams or More of Cocaine 04/21/2006 9
841(b}(1)(B), 846, Base After Having Been Convicted of Two or More
and 851 Felony Drug Offenses

The defendant is sentenced as provided in pages 2 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
[_] The defendant has been found not guilty on count(s)

 

xX Count(s) 4, 5, 6, 7, and 8 of the Indictment L] is [X} are dismissed on the motion of the United States.

Itis ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

September 24, 2020

Dat osition-of Judement
a

Signature of Judge ~

C.J. Williams
United States District Court Judge

Name and Title of Iudge
Vnrd load2

Date ‘

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page 1 of 6

 
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case
Sheet 2 — Imprisonment (NOTE: Identify Changes with Asterisks (*))

Judgment —- Page 2 of 6

DEFENDANT: MARIO MANDRELL WILLIAMS .
CASENUMBER: 0862 2:06CRO1048-002

IMPRISONMENT

LI The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total

term of: *300 months. This term of imprisonment consists of a 300-month term imposed on Count 3 and a 197-month
term imposed on Count 9 of the Indictment, with these terms of imprisonment to run concurrently with cach other.

>] The court makes the following recommendations to the Bureau of Prisons:
That the defendant participate in the Bureau of Prisons’ 500-Hour Comprehensive Residential Drug Abuse Treatment
Program.

_ That the defenant be designated to FCI, Oxford, Wisconsin, so the defendant can participate in their Culinary Arts Program.

X] The defendant is remanded to the custody of the United States Marshal,
[_] The defendant shall surrender to the United States Marshal for this district:

C] at CJ a.m. [ | p.m. on

["] as notified by the United States Marshal.

 

 

[_] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[} before 2 p.m. on
{] as notified by the United States Marshal.
["] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

 

RETURN
: Thave executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page 2 of 6

 
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case :
Sheet 3 —- Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judgment—Page 3 of 6
DEFENDANT: MARIO MANDRELL WILLIAMS
CASE NUMBER: 0862 2:66CR01048-002

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : 8 years. This term of supervised
release consists of an 8-year term imposed on Count 3 and an 8-year term imposed on Count 9 of the Indictment, with these
ferms of supervised release to run concurrently with each other.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release
from the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state, or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use ofa
controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic
drug tests thereafter, as determined by the court.

[1] The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
future substance abuse, (Check, if applicable.)

><] The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
x] The defendant shall cooperate in the colfection of DNA as directed by the probation officer. (Check, if applicable.)

[_] The defendant shall register with the state sex offender registration agency in the state where the defendant resides, works, or is a -
student, as directed by the probation officer, (Check, if applicable.)

[-] The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with
the Schedule of Payments shect of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) _ the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shail support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered:

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted

of a felony, unless granted permission to do so by the probation officer;

10) the defendant shail permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
officer; .

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s
criminal record, personal history, or characteristics and shall permit the probation officer to make such notifications and confirm
the defendant’s compliance with such notification requirement,

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page 3 of 6

 
AO 245 SOR (Rev. 09/11) Judgment in a Criminal Case
Sheet 3C — Supervised Release (NOTE: Identify Changes with Asterisks (*))

Judginent—Page 4 of &
DEFENDANT: MARIO MANDRELL WILLIAMS
CASENUMBER: 0862 2:06CRO1048-062

SPECIAL CONDITIONS OF SUPERVISION
The defendant must comply with the following special conditions as ordered by the Court and implemented by the United States Probation

Office:
1) The defendant must participate in and successfully complete a program of testing and treatment for substance abuse.

2) The defendant is prohibited from the use of alcohol and is prohibited from entering bars, taverns, or other
establishments whose primary source of income is derived from the sale of alcohol.

3) The defendant must participate in a mental health evaluation and/or treatment program. The defendant must take
all medications prescribed to the defendant by a icensed psychiatrist or physician,

4) The defendant shall submit to a search of the defendant's person, residence, adjacent structures, office or vehicle,
conducted by a United States Probation Officer at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
may be grounds for revocation; the defendant shall warn any other residents that the residence or vehicle may be
subject to searches pursuant to this condition. This condition may be invoked with or without the assistance of law
enforcement, including the U.S. Marshal Service.

Upon a finding of a violation of supervision, I understand the Court may: (1) revoke supervision; (2) extend the term of supervision;
and/or (3) medily the condition of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

 

Defendant Date

 

United States Probation Officer/Designated Witness Date

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page 4 of 6

 
AO 245 SOR (Rev. 09/11} Judgment in a Criminal Case

 

Sheet 5 — Criminal Monetary Penalties (NOTE: Hentify Changes with Asterisks (*))
; Judgment—Pape 5 of 6
DEFENDANT: MARIO MANDRELL WILLIAMS
CASE NUMBER: — 0862 2:06CRO1048-002

CRIMINAL MONETARY PENALTIES

The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine ; Restitution

[] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be
entered after such determination.

[_] The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(), all nonfederal victims must be
paid before the United States is paid.

 

Name of Payee Total Loss* Restitution Ordered . Priority or Percentage
Zz
TOTALS $ $

[] Restitution amount ordered pursuant to plea agreement $

 

[_] . The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[| The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

[_] the interest requirement is waived for [[] fine [[] restitution.

[] ihe interest requirement for [7] fine | [] restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 11GA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page'5 of 6

 
AO 245 SOR

DEFENDANT: MARIO MANDRELL WILLIAMS

(Rev. 09/81) Judgment in a Criminal Case
Sheet 6 —- Schedule of Payments (NOTE: Identify Changes with Asterisks (*)}

Judgment — Page 6 of 6

CASE NUMBER: 0862 2:06CRO1048-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A

X

I OO

IC]

O

Lump sum payment of $ 200 due immediately, balance due

[-} not jater than >
[] in accordance with Llc, [| D, [] E, or C] F below; or

Payment to begin immediately (may be combined with [_]C, [JD,or [_] F below); or

Payment in equal {e.g., weekly, monthly, quarterly) installments of $ over a period of
{e.g., months or years), to commence (¢.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (c.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or GO days) after release from imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[J
C4

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), J Joint and Several Amount, and
corresponding payee, if appropriate.

The.defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2} restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.

Case 2:06-cr-01048-CJW-MAR Document 196 Filed 09/24/20 Page 6 of 6

 
